 



EXHIBIT 10.40
PURCHASE AGREEMENT
          THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 19th day of
April, 2007 by and among LCC International, Inc., a Delaware corporation (the
“Company”), and the Investors set forth on the signature pages affixed hereto
(each an “Investor” and collectively the “Investors”).
Recitals
          A. The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and
          B. The Investors wish to purchase from the Company on a several and
not joint basis, and the Company wishes to sell and issue to the Investors, upon
the terms and conditions stated in this Agreement, the number of shares (the
“Shares”) of the Company’s Class A Common Stock, par value $0.01 per share,
determined in accordance with the terms of this Agreement at a per share
purchase price equal to $3.35 (the “Per Share Purchase Price”); and
          C. Contemporaneous with the sale of the Common Stock, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, and applicable state securities laws with respect to the Securities.
          In consideration of the mutual promises made herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions. In addition to those terms defined above and elsewhere in
this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:
          “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.
          “Board” means the board of directors of the Company.

 



--------------------------------------------------------------------------------



 



          “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York City are open for the general transaction of business.
          “Company’s Knowledge” means the actual knowledge of the executive
officers (as defined in Rule 405 under the 1933 Act) of the Company, after due
inquiry.
          “Company Plan” means any “employee benefit plan” (within the meaning
of Section 3(3) of ERISA), stock purchase, stock option, severance, employment,
change-in-control, fringe benefit, bonus, incentive, deferred compensation and
all other employee benefit plans, programs or policies, whether or not subject
to ERISA, under which any current or former director, officer, independent
contractor or employee of the Company or its Subsidiaries has any present or
future right to benefits and under which the Company or its Subsidiaries is
obligated to contribute for such current or former directors, officers,
independent contracts or employees.
          “Confidential Information” means any non-public information, including
but not limited to ideas, formulae, compositions, processes, procedures and
techniques, research and development information, computer program code,
performance specifications, support documentation, drawings, specifications,
designs, business and marketing plans, business methods, financial information
and customer and supplier lists and related information.
          “Control” (including the terms “controlling”, “controlled by” or
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
          “Effective Date” means the date on which the initial Registration
Statement is declared effective by the SEC.
          “Intellectual Property” means all of the following: (i) patents,
patent applications, patent disclosures, inventions, formulae, compositions,
procedures, techniques, processes, designs, technology and know-how, (whether or
not patentable and whether or not reduced to practice); (ii) trademarks, service
marks, trade dress, trade names, corporate names, logos, slogans and Internet
domain names, together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).
          “Material Adverse Effect” means a material adverse effect on (i) the
assets, liabilities, results of operations, condition (financial or otherwise),
or business of the Company and its Subsidiaries, taken as a whole, or (ii) the
ability of the Company to perform its obligations under the Transaction
Documents.
          “Material Contract” means (A) any agreement which requires future
expenditures by the Company or any Subsidiary in excess of $1,000,000 or which
might result in payments to the Company or any Subsidiary in excess of
$1,000,000, (B) any purchase or task order which

-2-



--------------------------------------------------------------------------------



 




might result in payments to the Company or any Subsidiary in excess of
$1,000,000, (C) any employment agreements between the Company or its
Subsidiaries and members of executive management, and (D) any agreement that is
or would be required to be filed by the Company as an exhibit to the SEC Reports
pursuant to Item 601(b)(10) of Regulation S-K of the Commission.
          “Nasdaq” means The Nasdaq Stock Market, Inc.
          “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.
          “Purchase Price” means the aggregate purchase price for the Shares to
be acquired by the Investors in accordance with the terms hereof.
          “Registration Statement” has the meaning set forth in the Registration
Rights Agreement.
          “SEC Filings” has the meaning set forth in Section 4.6.
          “Securities” means the Shares.
          “Subsidiary” of any Person means another Person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its Board of Directors or
other governing body, 50% or more of the equity interests of which or general or
managing partnership interest or similar position of which is owned directly or
indirectly by such first Person in such Person, except that with respect to the
Company, Subsidiary shall not include any Person which is not a significant
subsidiary of the Company as defined in Rule 1-02 of Regulation S-X under the
Exchange Act.
          “Trading Day” means (a) any day on which the Common Stock is listed or
quoted and traded on the Nasdaq Global Market or any other principal stock
exchange or market; or (b) if the Common Stock is not listed or quoted and
traded on the Nasdaq Global Market or any other principal stock exchange or
market, then any Business Day.
          “Transaction Documents” means this Agreement and the Registration
Rights Agreement.
          “1933 Act” means the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
          “1934 Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.

-3-



--------------------------------------------------------------------------------



 



     2. Purchase and Sale of the Shares. Subject to the terms and conditions of
this Agreement, on the Closing Date, each of the Investors shall severally, and
not jointly, purchase, and the Company shall sell and issue to the Investors,
the Shares free and clear of all liens, encumbrances and restrictions in the
respective amounts set forth opposite the Investors’ names on the signature
pages attached hereto in exchange for the portion of the Purchase Price set
forth opposite the Investors’ names on the signature pages attached hereto, as
specified in Section 3 below.
     3. Closing; Payment of Purchase Price. The closing (the “Closing”) of the
purchase and sale of the Shares shall take place on April 19, 2007 (the “Closing
Date”) at such time as the Company and the Investors shall mutually agree. Upon
confirmation that the other conditions to closing specified herein have been
satisfied or duly waived, on the Closing Date or within three (3) Trading Days
thereof, each Investor shall cause a wire transfer in same day funds to be sent
to the account of the Company as instructed in writing by the Company, in an
amount representing such Investor’s pro rata portion of the Purchase Price as
set forth on the signature pages to this Agreement. The Closing of the purchase
and sale of the Shares shall take place at the offices of Hogan & Hartson
L.L.P., 555 13th St. N.W., Washington, D.C. 20004, or at such other location and
on such other date as the Company and the Investors shall mutually agree, and in
the event that not all Investors fund on the same day, the Company may sell to
the Investors that have funded such Investors’ respective Shares, so the Closing
may occur over the three (3) Trading Day period as funds are received.
     4. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith to the extent referenced herein (collectively, the
“Disclosure Schedules”):
          4.1 Organization, Good Standing and Qualification; Subsidiaries.
               (a) Except as set forth on Schedule 4.1(a), each of the Company
and its Subsidiaries is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite corporate power and authority to carry on its
business as now conducted and to own its properties. The Company and its
Subsidiaries are duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property makes such qualification or leasing
necessary unless the failure to so qualify has not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. The non-significant subsidiaries of the Company do not constitute in the
aggregate a material portion of the Company’s assets, liabilities or business.
               (b) Except as set forth on Schedule 4.1(b), Exhibit 21 to the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2005
accurately sets forth each significant subsidiary (as defined in Rule 1-02 of
Regulation S-X under the Exchange Act) of the Company, including its name, place
of incorporation or formation, and if not wholly-owned directly or indirectly by
the Company, the record ownership of all capital

-4-



--------------------------------------------------------------------------------



 



stock or other equity interests issued thereby. Except as set forth on
Schedule 4.1(b), all shares of capital stock or other equity interests of any
Subsidiary directly or indirectly owned by the Company have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights and were issued in full compliance with applicable state and federal
securities law and any rights of third parties and are directly or indirectly
owned by the Company free and clear of any liens, encumbrance and restrictions.
There are no outstanding warrants, options, convertible securities or other
rights (including preemptive rights and rights of first refusal), agreements or
arrangements of any character under which a Subsidiary is or may be obligated to
issue any equity securities of any kind. All of the Subsidiaries of the Company
are consolidated for accounting purposes. Except for the Subsidiaries and except
as set forth on Schedule 4.1(b), the Company does not own any capital stock,
membership interests, security or other interest in any other Person which
would, if a subsidiary of the Company, constitute a significant subsidiary (as
defined in Rule 1-02 of Regulation S-X under the Exchange Act), and which
represents more than 5% of the issued and outstanding equity or ownership
interests of such person, and neither the Company nor any of its Subsidiaries
has any written or oral understanding or agreement to make any investment (in
the form of a loan, capital contribution or otherwise) in, any other Person.
     4.2 Authorization. The Company has full power and authority and has taken
all requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the due authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder and under the other Transaction Documents,
and (iii) the authorization, issuance (or reservation for issuance) and delivery
of the Securities. Approval of the Company’s stockholders is not required under
the rules of the Nasdaq for the authorization, execution, delivery or
performance of the Transaction Documents (including the issuance of the Shares).
This Agreement constitutes, and the other Transaction Documents will constitute
when executed and delivered, the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.
     4.3 Capitalization. Schedule 4.3 sets forth (a) the authorized capital
stock of the Company on the date hereof; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans (copies of which have been filed in SEC
Filings); and (d) the number of shares of capital stock issuable and reserved
for issuance pursuant to securities (other than the Shares) exercisable for, or
convertible into or exchangeable for any shares of capital stock of the Company.
All of the issued and outstanding shares of the Company’s capital stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of pre-emptive rights and were issued in full compliance with applicable
state and federal securities law and any rights of third parties. No Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as set forth on Schedule 4.3, there are
no outstanding warrants, options, convertible securities or other rights
(including preemptive rights and rights of first refusal), agreements or
arrangements of any character under which the Company is or may

-5-



--------------------------------------------------------------------------------



 



be obligated to issue any equity securities of any kind, and except as
contemplated by this Agreement or in connection with incentive compensation
arrangements entered into by the Company in the ordinary course of its business,
the Company is not currently in negotiations for the issuance of any equity
securities of any kind. Except as described on Schedule 4.3 and except for the
Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, voting trust, proxy, stockholder rights, option or right of first
purchase agreements or other agreements of any kind among the Company and any of
the securityholders of the Company relating to the securities of the Company
held by them. Except as set forth on Schedule 4.3 and except as provided in the
Registration Rights Agreement, no Person has the right to require the Company to
register any securities of the Company under the 1933 Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person.
     The issuance and sale of the Securities hereunder will not obligate the
Company to issue shares of Common Stock or other securities to any other Person
(other than the Investors) and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security.
     The Company does not have outstanding stockholder purchase rights or
“poison pill” or any similar arrangement in effect giving any Person the right
to purchase any equity interest in the Company or its Subsidiaries upon the
occurrence of certain events.
     4.4 Valid Issuance. The Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.
     4.5 Consents. Except as set forth on Schedule 4.5, the execution, delivery
and performance by the Company of the Transaction Documents and the offer,
issuance and sale of the Securities require no consent of, action by or in
respect of, or filing with, any Person, governmental body, agency, official or
stockholders of the Company other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods. Subject to the accuracy of the representations and
warranties of each Investor set forth in Section 5 hereof, the Company has taken
all action necessary to exempt (i) the issuance and sale of the Securities, and
(ii) the other transactions contemplated by the Transaction Documents from the
provisions of any stockholder rights plan or other “poison pill” arrangement,
Section 203 of the General Corporation Law of the State of Delaware, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Company’s Certificate of Incorporation or
Bylaws that is or would reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Securities and the ownership, disposition or
voting of the Securities by the

-6-



--------------------------------------------------------------------------------



 



Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.
     4.6 Delivery of SEC Filings; Business. The Company has made available to
the Investors through the EDGAR system, true and complete copies of all reports,
registration statements and prospectuses filed by the Company under the 1933 Act
and the 1934 Act since January 1, 2006 (collectively, the “SEC Filings”). Except
as set forth on Schedule 4.6, the SEC Filings are the only filings required of
the Company pursuant to the 1933 Act and 1934 Act for such period. The Company
is engaged in all material respects only in the business described in the SEC
Filings and the SEC Filings contain a complete and accurate description in all
material respects of the business of the Company.
     4.7 Use of Proceeds. The net proceeds of the sale of the Shares hereunder
shall be used by the Company for the purposes set forth on Schedule 4.7.
     4.8 No Material Adverse Change. Since December 31, 2006, except as
identified and described in the SEC Filings filed prior to April 16, 2007 or as
set forth on Schedule 4.8, there has not been:
          (i) any change in the consolidated assets, liabilities, financial
condition or operating results of the Company or its Subsidiaries from that
reflected in the unaudited balance sheet and income statement for the year ended
December 31, 2006 included as an exhibit to the Company’s Current Report on Form
8-K filed on March 12, 2007 (the “Unaudited 2006 Financial Statements”), except
for changes in the ordinary course of business which have not had and would not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate;
          (ii) any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company or
its non-wholly-owned Subsidiaries, or any redemption or repurchase of any
securities of the Company or its non-wholly-owned Subsidiaries;
          (iii) any damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries, in
each case in excess of $150,000 individually or $500,000 in the aggregate;
          (iv) any waiver, not in the ordinary course of business, by the
Company or its Subsidiaries of a material right or of a material debt owed to
it;
          (v) any satisfaction or discharge of any lien, claim or encumbrance by
the Company or its Subsidiaries, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company or its Subsidiaries (as such business is
presently conducted);

-7-



--------------------------------------------------------------------------------



 



          (vi) (A) any change or amendment to the Company’s Certificate of
Incorporation or Bylaws, or (B) any material change to any Material Contract,
other than, in the case of clause (B) above, any such change made in the
ordinary course of business;
          (vii) any material labor difficulties with respect to employees of the
Company or its Subsidiaries;
          (viii) any material transaction entered into by the Company or its
Subsidiaries other than in the ordinary course of business;
          (ix) the loss of the services, termination or change of status of any
key employee, or material change in the composition or duties of the senior
management of the Company;
          (x) the loss of any customer which has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
or
          (xi) any other event or condition of any character that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
     4.9 SEC Filings.
          (a) Except as set forth on Schedule 4.9(a), at the time of filing
thereof, all reports, registration statements and prospectuses filed by the
Company under the 1933 Act and the 1934 Act from and after March 23, 2005
complied as to form in all material respects with the requirements of the 1933
Act and 1934 Act and did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.
          (b) The Unaudited 2006 Financial Statements were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis (“GAAP”). The Unaudited 2006 Financial Statements present fairly, in all
material respects, the financial position of the Company and its consolidated
Subsidiaries as of such date and their results of operations and cash flows for
the 12-month period then ended. The Unaudited 2006 Financial Statements were
prepared after completion of a substantial portion of the Company’s auditors’
review of the Company’s financial statements for the fiscal year ended
December 31, 2006, and except as set forth on Schedule 4.9(b), the information
contained in the audited financial statements for the fiscal year ended
December 31, 2006 when filed is not expected to differ materially from similar
information contained in the Unaudited 2006 Financial Statements.
     4.10 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a material breach or
material violation of any of the terms and provisions of, or constitute a
material default under (i) the Company’s Certificate of Incorporation or the
Company’s Bylaws, both as in effect on the date hereof (true and complete

-8-



--------------------------------------------------------------------------------



 



copies of which have been made available to the Investors through the EDGAR
system), or (ii)(a) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company or its Subsidiaries or any of their assets or properties, (b) any
agreement or instrument to which the Company or its Subsidiaries is a party or
by which it is bound or to which any of its assets or properties is subject, or
(iii) any Material Contract, except, in the case of clause (ii) above, for any
conflict, breach, violation or default that has not had or would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
     4.11 Tax Matters. The Company has prepared and filed all tax returns
required to have been filed by the Company or its Subsidiaries with all
appropriate governmental agencies and paid all taxes (including withholding)
shown thereon or otherwise owed by it, except those that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance GAAP or where the failure to
make such payment or filing has not had or would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. There is no
proposed tax assessment against the Company that would, if made, have,
individually or in the aggregate, a Material Adverse Effect. The Company is not
a party to any tax sharing or indemnity agreement.
     4.12 Title to Properties. The Company and its Subsidiaries have good and
marketable title to all real properties necessary or used in the ordinary
conduct of their business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and the Company and its Subsidiaries hold any leased real or
personal property under valid and enforceable leases with no exceptions that
would materially interfere with the use made thereof by them. Except as set
forth on Schedule 4.12, the property of the Company and its Subsidiaries are not
subject to any liens or encumbrances.
     4.13 Certificates, Authorities and Permits. The Company and each of its
Subsidiaries possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except where the failure to so possess has not had or would
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate, and the Company and its Subsidiaries have not received any
written notice of proceedings relating to the revocation or modification of any
such certificate, authority or permit that, if determined adversely to the
Company or its Subsidiaries, would reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.
     4.14 Labor Matters.
          (a) With respect to the Company’s and its Subsidiaries’ employees and
business operations in the United States:
               (i) The Company and its Subsidiaries are not a party to or bound
by any collective bargaining agreements or other agreements with labor
organizations. The Company and its Subsidiaries have not violated in any
material respect any laws,

-9-



--------------------------------------------------------------------------------



 



regulations, orders or contract terms, affecting the collective bargaining
rights of employees or labor organizations.
               (ii) (A) There are no labor disputes existing, or to the
Company’s Knowledge, threatened, involving strikes, slow-downs, work stoppages,
job actions, disputes, lockouts or any other disruptions of or by the Company’s
or its Subsidiaries’ employees, (B) there are no unfair labor practices or
petitions for election pending or, to the Company’s Knowledge, threatened before
the National Labor Relations Board or any other federal, state or local labor
commission relating to the Company’s or its Subsidiaries’ employees, (C) no
demand for recognition or certification heretofore made by any labor
organization or group of employees is pending with respect to the Company or its
Subsidiaries and (D) to the Company’s Knowledge, the Company and its
Subsidiaries enjoy good labor and employee relations with its employees.
               (iii) The Company and its Subsidiaries are in compliance in all
material respects with all applicable laws respecting employment (including laws
relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, employment
discrimination, equal employment opportunity, employees’ health, safety, and
welfare, wages and hours, and immigration and naturalization. There are no
claims pending against the Company or its Subsidiaries before the Equal
Employment Opportunity Commission or any other administrative body or in any
court asserting any violation of Title VII of the Civil Rights Act of 1964, the
Age Discrimination Act of 1967, the Americans with Disabilities Act, 42 U.S.C. §
1981 or any other federal, state or local Law, statute or ordinance barring
discrimination in employment.
               (iv) To the Company’s Knowledge, each of the Company’s and its
Subsidiaries’ employees is a Person who is either a United States citizen, a
permanent resident, or otherwise entitled to work in the United States. To the
Company’s Knowledge, neither the Company nor its Subsidiaries has no liability
for the improper classification by it of such employees as independent
contractors or leased employees prior to the Closing.
          (b) With respect to the employees and business operations of the
foreign Subsidiaries of the Company, except set forth on Schedule 4.14(b):
               (i) The Company and its Subsidiaries have not violated in any
material respect any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees or labor organizations.
               (ii) (A) There are no labor disputes existing, or to the
Company’s Knowledge, threatened, involving strikes, slow-downs, work stoppages,
job actions, disputes, lockouts or any other disruptions of or by the Company’s
or its Subsidiaries’ employees, and (B) to the Company’s Knowledge, the Company
and its Subsidiaries enjoy good labor and employee relations with its employees.

-10-



--------------------------------------------------------------------------------



 



               (iii) The Company and its Subsidiaries are in compliance in all
material respects with all applicable laws respecting employment, employment
practices, terms and conditions of employment, employment discrimination, equal
opportunity employment, employees’ health, safety, and welfare, wages and hours,
and eligibility to work. There are no claims pending against the Company or its
Subsidiaries alleging non-compliance with such laws.
          (c) Except as disclosed in the SEC Filings or as set forth on
Schedule 4.14, with respect to officers of the Company, as defined in
Rule 16a-1(f) under the 1934 Act, the Company and its Subsidiaries are not a
party to, or bound by, any employment or other contract or agreement that
contains any severance or termination pay liability or obligation, including,
without limitation, any “excess parachute payment,” as defined in Section
2806(b) of the Internal Revenue Code.
          (d) With respect to each Company Plan, no liability has been incurred
and there exists no condition or circumstances in connection with which the
Company or its Subsidiaries would reasonably be expected to be subject to any
liability that is reasonably likely, individually or in the aggregate, to have a
Material Adverse Effect, in each case under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Internal Revenue Code of 1986,
as amended, or any other applicable law, rule or regulation. The Company and its
Subsidiaries do not have any defined benefit plans.
     4.15 Intellectual Property. The Company and its Subsidiaries own, or
possess the legal right to use all Intellectual Property reasonably necessary
for the operation of their respective businesses. All of the Intellectual
Property owned by the Company or its Subsidiaries that is reasonably necessary
for the operation of their respective businesses is valid, enforceable and has
not been abandoned. Except for such claims and infringements that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, no claim has been asserted and is pending by any person
challenging or questioning the use of any Intellectual Property by the Company
or its Subsidiaries or the validity or effectiveness of any Intellectual
Property rights; and to the Knowledge of the Company, the use of any
Intellectual Property by the Company or its Subsidiaries or the granting of a
right or a license in respect of any Intellectual Property from the Company or
any Subsidiary does not infringe on the rights of any Person.
     4.16 Environmental Matters. Each of Company and its Subsidiaries (i) is not
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) to the Company’s
Knowledge, does not own or operate any real property contaminated with any
substance that is subject to any Environmental Laws, (iii) is not liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or
(iv) is not subject to any claim relating to any Environmental Laws, in each
case which violation, contamination, liability or claim has had or would
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.

-11-



--------------------------------------------------------------------------------



 



     4.17 Litigation. There are no pending actions, suits or proceedings against
or affecting the Company, its Subsidiaries or any of their properties that have
had or would reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated.
     4.18 Financial Statements. Except as set forth on Schedule 4.18, the
financial statements included in each SEC Filing (the “Financial Statements”)
present fairly, in all material respects, the financial position of the Company
and its Subsidiaries as of the dates shown and their results of operations and
cash flows for the periods shown, and such Financial Statements have been
prepared in conformity with GAAP (except as may be disclosed therein or in the
notes thereto, and, in the case of quarterly financial statements, as permitted
by Form 10-Q under the 1934 Act). Except as set forth on Schedule 4.18 or in the
Unaudited 2006 Financial Statements, neither the Company nor its Subsidiaries
has incurred any liabilities, contingent or otherwise, except those incurred in
the ordinary course of business, consistent (as to amount and nature) with past
practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     4.19 Insurance Coverage. The Company maintains in full force and effect
insurance coverage, including directors’ and officers’ liability insurance, that
is customary carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or its Subsidiaries operates,
and the Company reasonably believes such insurance coverage to be adequate
against all liabilities, claims and risks against which it is customary for
comparably situated companies to insure.
     4.20 Nasdaq Continued Listing Requirements. Except as set forth on Schedule
4.20, (a) the Company is in compliance with applicable Nasdaq continued listing
requirements; (b) there are no proceedings pending or, to the Company’s
Knowledge, threatened against the Company relating to the continued listing of
the Common Stock on Nasdaq and (c) the Company has not received any notice of,
nor to the Company’s Knowledge is there any basis for, the delisting of the
Common Stock from Nasdaq.
     4.21 No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.
     4.22 No Integrated Offering. Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that (a) would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby; (b) would require registration of the Securities under the

-12-



--------------------------------------------------------------------------------



 



1933 Act or (c) would be integrated with the offer or sale of the Securities for
purposes of Nasdaq rules and regulations.
     4.23 Private Placement. The offer and sale of the Securities to the
Investors as contemplated hereby is exempt from the registration requirements of
the 1933 Act.
     4.24 Questionable Payments. Neither the Company, its Subsidiaries nor, to
the Company’s Knowledge, any of its respective current or former stockholders,
directors, officers, employees, agents or other Persons acting on behalf of the
Company or its Subsidiaries, has on behalf of the Company, its Subsidiaries or
in connection with their business: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the Company
or its Subsidiaries; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature. Neither the Company,
any Subsidiary nor, to the Company’ Knowledge, any employee of the Company or
any Subsidiary has violated the United States Foreign Corrupt Practices Act, as
amended, in any material respect.
     4.25 Transactions with Affiliates. Except as disclosed in the SEC Filings
filed prior to April 16, 2007 or as set forth on Schedule 4.25, none of the
officers or directors of the Company (or, to the Company’s Knowledge, 5% or more
beneficial owner of the Company’s equity securities that is not eligible to file
a Form 13G under the 1934 Act to report such ownership) is presently a party to
any transaction with the Company (other than as holders of stock options and/or
warrants, and for services as officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer or director or, to the Company’s
Knowledge, any entity in which any officer or director has a substantial
interest or is an officer, director, trustee or partner or 5% or more beneficial
owner of the Company’s equity securities that is not eligible to file a Form 13G
under the 1934 Act to report such ownership.
     4.26 Internal Controls. Except as set forth on Schedule 4.26: (a) the
Company and its Subsidiaries are in material compliance with the provisions of
the Sarbanes-Oxley Act of 2002 (including the rules and regulations promulgated
thereunder) currently applicable to the Company and/or its Subsidiaries; (b) the
Company and its Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; (c) the Company and its Subsidiaries
have established disclosure controls and procedures (as defined in 1934 Act
Rules 13a-15 and 15d-15) for the Company and

-13-



--------------------------------------------------------------------------------



 



its Subsidiaries and designed such disclosure controls and procedures to ensure
that material information relating to the Company and its Subsidiaries is made
known to the certifying officers by others within the Company, particularly
during the period in which the Company’s most recently filed period report under
the 1934 Act, as the case may be, is being prepared; (d) the Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of the end of the period covered by the most recently filed
periodic report under the 1934 Act (such date, the “Evaluation Date”); (e) the
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date; (f) since the Evaluation Date, there have been no significant
changes in the Company’s or its Subsidiaries’ internal controls (as such term is
defined in Item 308 of Regulation S-K) or, to the Company’s Knowledge, in other
factors that could significantly affect the Company’s internal controls; and
(g) the Company and its Subsidiaries maintain and will continue to maintain a
standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.
     4.27 Disclosures.
          (a) Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes material, non-public information, other than the following
information, which could include material, non-public information: (1) the
existence of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby, (2) information contained in the
draft Form 10-K for 2006, regarding potential acquisitions or as otherwise
specifically referred to in the disclosure schedules as being made available to
Investors, and (3) financial models and other information requested by certain
Investors, which has been provided only to those Investors requesting such
information.
          (b) No representation or warranty of the Company contained in this
Section 4, as qualified by the Disclosure Schedules, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein not misleading in light of the
circumstances under which they were made.
     4.28 Material Contracts. Except as set forth on Schedule 4.28, (a) assuming
the due execution and delivery by the other parties thereto, each of the
Material Contracts is legal, valid and binding, and in full force and effect,
and enforceable in accordance with its terms, subject to (i) laws of general
application relating to bankruptcy, insolvency, and relief of debtors and
(ii) rules of law governing specific performance, injunctive relief, or other
equitable remedies; (b) there is no material breach, violation or default by the
Company or any of the Subsidiaries (or, to the Company’s knowledge, any other
party) under any such Material Contract, and no event (including, without
limitation, the transactions contemplated by the Transaction Documents) has
occurred which, with notice or lapse of time or both, would (1) constitute a
material breach, violation or default by the Company or any Subsidiary (or, to
the Company’s knowledge, any other party) under any such Material Contract, or
(2) give rise to any lien or encumbrance or right of termination, modification,
cancellation, prepayment, suspension,

-14-



--------------------------------------------------------------------------------



 



limitation, revocation or acceleration against the Company or any Subsidiary
under any such Material Contract; and (c) neither the Company nor any Subsidiary
is and, to the Company’s knowledge, no other party to any such Material Contract
is in arrears in respect of the performance or satisfaction of any material
terms or conditions on its part to be performed or satisfied under any of such
Material Contract, and neither the Company nor any Subsidiary has and, to the
Company’s knowledge, no other party thereto has granted or been granted any
material waiver or indulgence under any of such Material Contract or repudiated
any provision thereof.
          4.29 Compliance. Except as set forth on Schedule 4.29, neither the
Company nor any Subsidiary (a) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived); (b) is in violation of any order of any court,
arbitrator or governmental body; or (c) is or has been in violation of any
statute, rule or regulation of any court or arbitrator or federal, state, local
or foreign governmental or regulatory authority, including without limitation
all foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters; except in the case of (a), (b) and (c) as could
not, individually or in the aggregate, have, or could reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect.
          4.30 Auditors. KPMG LLP (“KPMG”), who have audited the Financial
Statements of the Company and its Subsidiaries, are independent registered
public accountants as required by the 1933 Act and by the rules of the Public
Company Accounting Oversight Board. Since January 1, 2006, there have been no
disagreements between the Company and KMPG on any matter of accounting
principles or practices, financial statement disclosure, or auditing scope or
procedures, which disagreements, if not resolved to the satisfaction of KPMG,
would have caused KPMG to make reference thereto in their report on the
Financial Statements for such year.
          4.31 Brokers and Finders. Except as set forth on Schedule 4.31, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company or an Investor for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of the
Company.
     5. Representations and Warranties of the Investors. Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:
          5.1 Organization and Existence. Such Investor (if an entity) is a
validly existing corporation, limited partnership or limited liability company
and has all requisite

-15-



--------------------------------------------------------------------------------



 



corporate, partnership or limited liability company power and authority to
invest in the Securities pursuant to this Agreement.
     5.2 Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized, and this Agreement constitutes, and the other Transaction Documents
will constitute when executed and delivered, the valid and legally binding
obligations of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.
     5.3 Purchase Entirely for Own Account. The Securities to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.
     5.4 Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
     5.5 Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Investor acknowledges receipt of copies of the SEC Filings. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.
     5.6 Restricted Securities. Such Investor understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.
     5.7 Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

-16-



--------------------------------------------------------------------------------



 



          (a) “The securities represented hereby may not be transferred unless
(i) such securities have been registered for sale pursuant to the Securities Act
of 1933, as amended, (ii) such securities may be sold pursuant to Rule 144, or
(iii) the Company has received an opinion of counsel reasonably satisfactory to
it that such transfer may lawfully be made without registration under the
Securities Act of 1933 or qualification under applicable state securities laws.”
          (b) If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.
     5.8 Accredited Investor. Such Investor is an accredited investor as defined
in Rule 501(a) of Regulation D, as amended, under the 1933 Act.
     5.9 No General Solicitation. Such Investor did not learn of the investment
in the Securities as a result of any public advertising or general solicitation.
     5.10 Investor’s Brokers and Finders. No Person will have, as a result of
the transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.
     5.11 Prohibited Transactions. During the last thirty (30) days prior to the
date hereof, neither such Investor nor any Affiliate of such Investor which
(x) had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to such Investor’s investments or trading or information
concerning such Investor’s investments, including in respect of the Securities,
or (z) is subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”, but excluding any
broker-dealer affiliated with an Investor other than with respect to
transactions effected on behalf of such Investor) has, directly or indirectly,
effected or agreed to effect any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
1934 Act) with respect to the Common Stock, borrowed or pre-borrowed any shares
of Common Stock, granted any other right (including, without limitation, any put
or call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Securities (each,
a “Prohibited Transaction”). Prior to the earlier to occur of (i) the
termination of this Agreement, or (ii) the Effective Date, such Investor shall
not, and shall cause its Trading Affiliates not to, (A) engage, directly or
indirectly, in a Prohibited Transaction, or (B) effect any sale, assignment,
pledge, hypothecation, put, call, transfer or other disposition of any
Securities.
     5.12 Ownership. Such Investor, together with its Affiliates and any other
party acting in concert therewith, will not, following its investment in the
Securities, beneficially own more than 19.9% of the currently outstanding shares
of Common Stock of the Company.

-17-



--------------------------------------------------------------------------------



 



          5.13 Independence. Each Investor acknowledges and agrees that it has
acted independently from all other Investors (other than those under common
ownership and control) and that each such Investor has conducted its own due
diligence and reviewed (or had the opportunity to review) the Transaction
Documents with its own independent counsel. Each Investor has independently
determined the merits and risks associated with an investment on the basis set
forth in the Transaction Documents and without any agreements, understandings or
arrangements other than those expressly set forth in the Transaction Documents.
     6. Conditions to Closing.
          6.1 Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase the Shares at the Closing is subject to the fulfillment to
such Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):
               (a) The representations and warranties made by the Company in
Section 4 hereof qualified as to materiality shall be true and correct at all
times prior to and on the Closing Date with the same force and effect as if they
had been made on and as of said date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and, the representations and warranties made by the Company in Section 4
hereof not qualified as to materiality shall be true and correct in all respects
as of the date hereof and true and correct in all material respects at all times
prior to and on the Closing Date with the same force and effect as if they had
been made on and as of said date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date. The Company shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date.
               (b) The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers (including, without limitation,
approval in accordance with applicable law and the applicable requirements of
any stock exchange or market on which the Common Stock is traded or quoted)
necessary for consummation of the purchase and sale of the Securities and the
consummation of the other transactions contemplated by the Transaction
Documents, all of which shall be in full force and effect; provided, however,
that it shall not be a condition to each Investor’s obligation to purchase the
Shares at the Closing that the Company obtain the waiver of any “piggyback”
registration rights held by the Company’s securityholders under written
agreements entered into by the Company prior to the date hereof.
               (c) The Company shall have executed and delivered the
Registration Rights Agreement.
               (d) The Company shall have taken all action necessary to effect
the listing of the Shares on the Nasdaq Global Market upon official notice of
issuance.

-18-



--------------------------------------------------------------------------------



 



               (e) No judgment, writ, order, injunction, award or decree of or
by any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby or in the other Transaction Documents.
               (f) The Company shall have delivered a Certificate, executed on
behalf of the Company by its Chief Executive Officer, dated as of the Closing
Date, certifying to the fulfillment of the conditions specified in subsections
(a), (b), (d), (e) (which subsection (e) shall be qualified to the Company’s
Knowledge) and (i) of this Section 6.1.
               (g) The Company shall have delivered a Certificate, executed on
behalf of the Company by its Secretary, dated as of the Closing Date, certifying
the resolutions adopted by the Board approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Securities, certifying the current versions of the Certificate of Incorporation
and Bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.
               (h) The Investors shall have received an opinion from Hogan &
Hartson L.L.P., the Company’s outside counsel, dated as of the Closing Date, in
form and substance reasonably acceptable to the Investors and addressing such
legal matters as set forth on Exhibit B attached hereto.
               (i) No stop order or suspension of trading shall have been
imposed by Nasdaq, the SEC or any other governmental or regulatory body with
respect to public trading in the Common Stock.
          6.2 Conditions to Obligations of the Company. The Company’s obligation
to sell and issue the Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
               (a) The representations and warranties made by the Investors in
Section 5 hereof, other than the representations and warranties contained in
Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8, 5.9 and 5.12 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects as of the Closing Date
with the same force and effect as if they had been made on and as of said date.
The Investment Representations shall be true and correct in all respects when
made, and shall be true and correct in all respects on the Closing Date with the
same force and effect as if they had been made on and as of said date. The
Investors shall have performed in all material respects all obligations and
covenants herein required to be performed by them on or prior to the Closing
Date.

-19-



--------------------------------------------------------------------------------



 



          (b) The Investors shall have executed and delivered the Registration
Rights Agreement.
          (c) The Investors shall have delivered the Purchase Price to the
Company in the manner contemplated by Section 3.
          (d) The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers (including, without limitation, approval in
accordance with applicable law and the applicable requirements of any stock
exchange or market on which the Common Stock is traded or quoted) necessary or
appropriate for consummation of the purchase and sale of the Securities and the
consummation of the other transactions contemplated by the Transaction
Documents, all of which shall be in full force and effect; provided, however,
that it shall not be a condition to the Company’s obligation to sell and issue
the Shares that the Company obtain the waiver of any “piggyback” registration
rights held by the Company’s securityholders under written agreements entered
into by the Company prior to the date hereof.
          (e) No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
     6.3 Termination of Obligations to Effect Closing; Effects.
          (a) The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing may be terminated as
follows:
               (i) Upon the mutual written consent of the Company and the
Investors;
               (ii) By the Company if any of the conditions set forth in
Section 6.2 shall have become incapable of fulfillment, and shall not have been
waived by the Company;
               (iii) By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor; or
               (iv) By either the Company or any Investor (with respect to
itself only) if the Closing has not occurred on or prior to the date that is
three Trading Days after the date hereof; provided, however, that, except in the
case of clause (i) above, the party seeking to terminate its obligation to
effect the Closing shall not then be in breach of any of its representations,
warranties, covenants or agreements contained in this Agreement or the other
Transaction Documents if such breach has resulted in the circumstances giving
rise to such party’s seeking to terminate its obligation to effect the Closing.

-20-



--------------------------------------------------------------------------------



 



               (b) In the event of termination by any Investor of its
obligations to effect the Closing pursuant to this Section 6.3 (such Investor, a
“Terminating Investor”), written notice thereof shall forthwith be given to the
other Investors, and each other Investor shall have the right (but not the
obligation) to purchase at a price per Share equal to the Per Share Purchase
Price a pro rata portion of the Terminating Investor’s allocated portion of the
total number of Shares to be acquired by all Investors under this Agreement (or
such greater portion of the Terminated Investor’s allocated portion of the
Shares as otherwise agreed to among each of the other Investors electing to
purchase a portion of the Terminated Investor’s allocated portion of the
Shares). Nothing in this Section 6.3 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.
     7. Covenants and Agreements of the Company and the Investors.
          7.1 Authorized Common Stock. The Company has a sufficient number of
authorized and unissued shares of Common Stock (after taking into account shares
reserved for issuance under stock plans and for other purposes) to permit the
issuance of the Shares hereunder.
          7.2 No Conflicting Agreements. The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.
          7.3 Compliance with Laws. The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
          7.4 Listing of Underlying Shares and Related Matters. The Company has
taken all necessary action to cause the Shares to be listed on the Nasdaq Global
Market no later than the Closing Date. Further, if the Company applies to have
its Common Stock or other securities traded on any other principal stock
exchange or market, it shall include in such application the Shares and will
take such other action as is necessary to cause such Common Stock to be so
listed. The Company will use commercially reasonable efforts to continue the
listing and trading of its Common Stock on Nasdaq and, in accordance, therewith,
will use commercially reasonable efforts to comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
such market or exchange, as applicable.
          7.5 Termination of Covenants. The provisions of Sections 7.2 through
7.4 and 7.8 shall terminate and be of no further force and effect on the date on
which the Company’s obligations under the Registration Rights Agreement to
register or maintain the effectiveness of any registration covering the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) shall terminate.

-21-



--------------------------------------------------------------------------------



 



          7.6 Removal of Legends. Upon the earlier of (i) the sale of any Shares
under a registration statement, (ii) Rule 144(k) becoming available with respect
to the Shares, (iii) any sale pursuant to Rule 144 (assuming the transferor is
not an Affiliate of the Company) or (iv) such time as a legend is no longer
required under applicable requirements of the 1933 Act (including controlling
judicial interpretations and pronouncements issued by the SEC), the Company
shall (A) deliver to the transfer agent for the Common Stock (the “Transfer
Agent”) irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Common Stock without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Investor that all conditions
permitting the removal of the legends have been met, including that Rule 144(k)
applies to the shares of Common Stock represented thereby or that the shares
have been sold pursuant to Rule 144 or (2) in connection with any sale of Common
Stock by any Investor pursuant to the registration contemplated by the
Registration Rights Agreement, a statement by such Investor that it has sold the
shares of Common Stock represented thereby in accordance with the Plan of
Distribution contained in the Registration Statement, and (B) cause its counsel
to deliver to the Transfer Agent one or more blanket opinions to the effect that
the removal of such legends in such circumstances may be effected under the 1933
Act. From and after the earlier of such dates, upon an Investor’s written
request, the Company shall promptly cause certificates evidencing the Investor’s
Securities to be replaced with certificates which do not bear such restrictive
legends. When the Company is required to cause an unlegended certificate to
replace a previously issued legended certificate, if: (1) the unlegended
certificate is not delivered to an Investor within three (3) Business Days of
submission by that Purchaser of a legended certificate and supporting
documentation to the Transfer Agent as provided above and (2) prior to the time
such unlegended certificate is received by the Investor, the Investor, or any
third party on behalf of such Investor or for the Investor’s account, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of shares represented by such
certificate (a “Buy-In”), then the Company shall pay in cash to the Investor
(for costs incurred either directly by such Purchaser or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates. The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In.
          7.7 Subsequent Placements. From the date hereof until the Effective
Date, the Company will not, directly or indirectly, effect any transaction or
series of transactions in which the Company or any Subsidiary sells or otherwise
disposes of (or announces any sale or other disposition of) $5 million or more
of its or any Subsidiary’s equity or equity equivalent securities for cash. The
restrictions contained in this Section 7.7 shall not apply to (a) securities
issued pursuant to acquisitions, strategic transactions (as reasonably
determined by the Board of Directors of the Company in which the Company
receives benefits in addition to the investment of funds and where the Company
is not issuing securities primarily for the purpose of raising capital or to an
entity whose primary business is investing in securities) or a bona fide public
offering; or (b) the issuance of Common Stock or rights or options to purchase
Common Stock to vendors or similar Persons, other than Affiliates of the
Company, providing goods or services to the Company or in connection with any
issuance of shares or grant of other equity awards to

-22-



--------------------------------------------------------------------------------



 



employees, officers, directors or consultants of the Company pursuant to a stock
plan or other employee benefit plan.
          7.8 Furnishing of Information. The Company will use all reasonable
efforts to file its Form 10-K for the year ended December 31, 2006 no later than
April 30, 2007 and will conduct discussions with Nasdaq so that no adverse
consequences with respect to the Company’s Nasdaq listing status result from the
failure to timely file the Form 10-K. The Company presently does not expect to
be late in filing any other reports with the SEC and is not aware of any facts
that would be reasonably expected to result in the Company’s failure to timely
file such reports with the SEC.
          7.9 Delivery of Shares.
               (a) Within three (3) Trading Days after the Closing Date,
certificates evidencing the Shares shall be delivered by the Company to the
Investors. The Company shall, upon request of the Investor, use its reasonable
best efforts to deliver the Shares hereunder electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions.
               (b) Issuance and delivery of certificates for shares of Common
Stock shall be made without charge to the Investor for any issue or transfer
tax, withholding tax, transfer agent fee or other incidental tax or expense in
respect of the issuance of such certificates, other than any tax which may be
payable in respect of any transfer involved in the registration of any
certificates for Shares in a name other than that of the Investor or an
Affiliate thereof.
     8. Survival and Indemnification.
          8.1 Survival. The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement; provided, however, that any claim
for Losses as a result of a breach of a representation or warranty (other than
with respect Section 4.2 and 4.4) contained herein must be must be made, if at
all, within twelve (12) months of the Closing; provided that any claims for
Losses s a result of a breach of Section 4.2, Section 4.4 or any covenant or
agreement may be made at any time after the Closing.
          8.2 Indemnification. The Company agrees to indemnify and hold harmless
each Investor and its Affiliates and their respective directors, officers,
employees, attorneys and agents from and against, without duplication, (a) any
and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorneys fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents (including
in a Certificate).

-23-



--------------------------------------------------------------------------------



 



          8.3 Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the "Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them; or (iii) if the Company does not assume defense thereof
with reasonably satisfactory counsel within a reasonable period of time. The
Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
but if settled with such consent, or if there be a final judgment for the
plaintiff, the Company shall indemnify and hold harmless such Indemnified Person
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment. Without the prior written consent of the
Indemnified Person, the Company shall not effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding and
does not impose any injunction or similar restriction on such Indemnified
Person.
     9. Miscellaneous.
          9.1 Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company or the other Investors, after notice
duly given by such Investor to the Company provided, that no such assignment or
obligation shall affect the obligations of such Investor hereunder. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement (including in Section 9.6).

-24-



--------------------------------------------------------------------------------



 



          9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
          9.3 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          9.4 Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) seven days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:
If to the Company:
LCC International, Inc.
7925 Jones Branch Drive.
Mclean, Virginia 22101
Attention: General Counsel
Telephone: (703) 873-2000
With a copy to:
Hogan & Hartson L.L.P.
555 13th St. N.W.
Washington, D.C. 20004
Attention: Lorraine Sostowski, Esq.
Telephone: (202) 637-6681
If to any Investor:
to such Investor’s address(es) set forth on the signature pages hereto.
          9.5 Expenses. Except as set forth in this Agreement, the parties
hereto shall pay their own costs and expenses in connection herewith. In the
event that legal proceedings are commenced by any party to this Agreement
against another party to this Agreement in

-25-



--------------------------------------------------------------------------------



 



connection with this Agreement or the other Transaction Documents, the party or
parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable and documented out-of-pocket costs and expenses incurred by the
prevailing party in such proceedings.
          9.6 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.
          9.7 Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. On the trading day
immediately following the date hereof, the Company shall issue a press release
disclosing the execution and delivery of this Agreement. No later than the
fourth Business Day following the date hereof, the Company will file a Current
Report on Form 8-K disclosing such matters relating to the transactions
contemplated hereby as are required to be disclosed by such date. On the trading
day immediately following the Closing Date, the Company shall issue a press
release disclosing the consummation of the transactions contemplated by this
Agreement. In addition, the Company will make such other filings and notices in
the manner and time required by the SEC or Nasdaq. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the SEC (other than such
Forms 8-K, the Registration Statement and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the 1934 Act) or any regulatory agency or Nasdaq, without the prior
written consent of such Investor, except to the extent such disclosure is
required by law or trading market regulations.
          9.8 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

-26-



--------------------------------------------------------------------------------



 



          9.9 Entire Agreement. This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.
          9.10 Further Assurances. The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
          9.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof, provided, however, that corporate matters, including those
relating to the issuance of the Shares, shall be governed by the Delaware
General Corporation Law. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
          9.12 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its

-27-



--------------------------------------------------------------------------------



 



rights, including, without limitation, the rights arising out of this Agreement
or out of the other Transaction Documents, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose. The Company acknowledges that each of the Investors has been provided
with the same Transaction Documents for the purpose of closing a transaction
with multiple Investors and not because it was required or requested to do so by
any Investor.
[Signature pages follow]

-28-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties have executed this Agreement or
caused their duly authorized officers to execute this Agreement as of the date
first above written.

              The Company   LCC INTERNATIONAL, INC.    
 
           
 
  By:   Louis Salamone Jr.    
 
                Name: Louis Salamone Jr.         Title: Executive Vice President
& CFO    

Signature Page to Purchase Agreement

              Investor:   GPC LXII, LLC         By: Riley Investment Management
LLC, as attorney in fact    
 
           
 
  By:   /s/ John Ahn    
 
                Name: John Ahn         Title: Principal    

         
Aggregate Purchase Price:
    249,997.10  
Number of Shares:
    74,626  

Address for Notice:

             
Riley Investment Management LLC
           
11100 Santa Monica Blvd., Suite 810
           
Los Angeles, CA 90025
           
Fax: (310) 966-1096
           
 
            Investor:   RILEY INVESTMENT PARTNERS MASTER FUND, L.P.         By:
Riley Investment Management LLC,
its General Partner    
 
           
 
  By:   /s/ John Ahn    
 
                Name: John Ahn         Title: Principal    

         
Aggregate Purchase Price:
    3,835,026.40  

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



         
Number of Shares:
    1,144,784  

Address for Notice:
c/o Riley Investment Management LLC
11100 Santa Monica Blvd., Suite 810
Los Angeles, CA 90025
Attention: Bryant Riley and General Counsel
Fax: (310) 966-1096

              Investor:   PLEIADES INVESTMENT PARTNERS-R LP    
 
           
 
  By:   /s/ Kenneth Berkow    
 
                Name: Kenneth Berkow         Title: CFO    

         
Aggregate Purchase Price:
    1,178,700.85  
Number of Shares:
    351,851  

Address for Notice:
c/o Potomac Capital Management
825 Third Ave., 33rd Floor
New York, NY 10022
attn: Javier Montenegro
With a copy to:
                                        
                                        
                                        
Facsimile: (212) 521-5116

              Investor:   POTOMAC CAPITAL PARTNERS LP    
 
           
 
  By:   /s/ Kenneth Berkow    
 
                Name: Kenneth Berkow         Title: CFO    

         
Aggregate Purchase Price:
    1,672,082.15  
Number of Shares:
    499,129  

Address for Notice:
Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



c/o Potomac Capital Management
825 Third Ave., 33rd Floor
New York, NY 10022
attn: Javier Montenegro
With a copy to:
                                        
                                        
                                        
Facsimile: (212) 521-5116

              Investor: POTOMAC CAPITAL INTERNATIONAL LTD.    
 
           
 
  By:   /s/ Kenneth Berkow    
 
                Name: Kenneth Berkow         Title: CFO    

         
Aggregate Purchase Price:
    1,149,217.50  
Number of Shares:
    343,050  

Address for Notice:
c/o Potomac Capital Management
825 Third Ave., 33rd Floor
New York, NY 10022
attn: Javier Montenegro
With a copy to:
                                        
                                        
                                        
Facsimile: (212) 521-5116

              Investor: LLOYD I. MILLER, III    
 
           
 
  By:   /s/ Lloyd I. Miller III    
 
                Name: Lloyd I. Miller, III    

         
Aggregate Purchase Price:
    1,333,333.50  
Number of Shares:
    398,010  

Address for Notice:
Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



Lloyd I. Miller III
4550 Gordon Drive
Naples, FL 34102-7914
Tel: (239) 263-8860
Fax: (239) 262-8025
Email: lloydmil@earthlink.com
With a copy to:
Robyn Tupper
Tel: (239) 263-8860
Fax: (239) 262-8025
Email: lloydin@earthlink.net

              Investor: TRUST A-4 – LLOYD I. MILLER    
 
                By: PNC Bank National Association as Trustee    
 
           
 
  By:   /s/ Lloyd I. Miller III    
 
                Name: Lloyd I. Miller, III         Title: Investment Advisor to
Trustee    

         
Aggregate Purchase Price:
    1,333,333.50  
Number of Shares:
    398,010  

Address for Notice:
Lloyd I. Miller III
4550 Gordon Drive
Naples, FL 34102-7914
Tel: (239) 263-8860
Fax: (239) 262-8025
Email: lloydmil@earthlink.com
With a copy to:
Robyn Tupper
Tel: (239) 263-8860
Fax: (239) 262-8025
Email: lloydin@earthlink.net

              Investor: MILFAM II L.P.    
 
                By: Milfam LLC
Its General Partner    
 
           
 
  By:   /s/ Lloyd I. Miller III    
 
                Name: Lloyd I. Miller, III         Title: Manager    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



         
Aggregate Purchase Price:
    1,333,333.50  
Number of Shares:
    398,010  

Address for Notice:
Lloyd I. Miller III
4550 Gordon Drive
Naples, FL 34102-7914
Tel: (239) 263-8860
Fax: (239) 262-8025
Email: lloydmil@earthlink.com
With a copy to:
Robyn Tupper
Tel: (239) 263-8860
Fax: (239) 262-8025
Email: lloydin@earthlink.net

              Investor: SRB Greenway Capital (QP), L.P.    
 
                By: SRB Management, L.P., General Partner    
 
                By: BC Advisors, L.L.C., General Partner    
 
           
 
  By:   /s/ Steven R. Becker    
 
                Steven R. Becker, Member    

         
Aggregate Purchase Price:
  $ 3,454,185.00  
Number of Shares:
    1,031,100  

Address for Notice:
SRB Greenway Capital (QP), L.P.
300 Crescent Court, Suíte 1111
Dallas, TX 75201
214-756-6040 (telephone)
214-756-6079 (fax)
Attn: George Lee (george@greenwaycapital.net)
Tax I.D.# 20-1939469

              Investor: SRB Greenway Capital, L.P.    
 
                By: SRB Management, L.P., General Partner    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  By: BC Advisors, L.L.C., General Partner    
 
           
 
  By:   /s/ Steven R. Becker    
 
                Steven R. Becker, Member    

         
Aggregate Purchase Price:
  $ 398,650.00  
Number of Shares:
    119,000  

Address for Notice:
SRB Greenway Capital, L.P.
300 Crescent Court, Suíte 1111
Dallas, TX 75201
214-756-6040 (telephone)
214-756-6079 (fax)
Attn: George Lee (george@greenwaycapital.net)
Tax I.D.# 20-1718174

              Investor: SRB Greenway Offshore Operating Fund, L.P.    
 
                By: SRB Management, L.P., General Partner    
 
                By: BC Advisors, L.L.C., General Partner    
 
           
 
  By:   /s/ Steven R. Becker    
 
                Steve Becker, Member    

         
Aggregate Purchase Price:
  $ 147,165.50  
Number of Shares:
    43,930  

Address for Notice:
SRB Greenway Offshore Operating Fund, L.P.
300 Crescent Court, Suíte 1111
Dallas, TX 75201
214-756-6040 (telephone)
214-756-6079 (fax)
Attn: George Lee (george@greenwaycapital.net)
Tax I.D.# n/a – offshore entity

              Investor: Aurarian Capital Management, LLC    
 
           
 
  By:   /s/ Jason B. Gold    
 
                Jason B. Gold         Managing Member    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



         
Aggregate Purchase Price:
  $ 999,975  
Number of Shares:
    298,500  

Address for Notice:
565 5th Avenue, 14th Floor
NY, NY 10036
Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Legal Opinion

 